F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           MAR 27 2002
                                   TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                Clerk

 AHMED ABDELSAMED,

                Plaintiff - Appellant,

           v.                                              No. 01-1496
                                                    (D. C. No. 99-WM-2012)
 UNITED STATES OF AMERICA,                               (D. Colorado)

                Defendant - Appellee.


                             ORDER AND JUDGMENT           *




Before TACHA , Chief Judge, EBEL , and LUCERO , Circuit Judges.


       After examining the briefs and the appellate record, this three-judge panel

has determined unanimously that oral argument would not be of material

assistance in the determination of this appeal.   See Fed. R. App. P. 34(a)(2); 10th

Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.

       This appeal is from an order of the district court dismissing without

prejudice plaintiff’s fifth amended verified complaint pursuant to Fed. R. Civ. P.

8.



       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       This plaintiff has repeatedly filed conclusory and non-specific petitions in

the district court and appealed those determinations to this court. In this Fifth

Amended Complaint, plaintiff persists in making a variety of conclusory

allegations with respect to his problems with the Internal Revenue Service and

asserts generally several causes of actions which he categorizes as discrimination

claims. Although a pro se litigant’s pleadings are entitled to a liberal

construction, he must nonetheless follow the rules of federal and appellate

procedure. Ogden v. San Juan County , 32 F.3d 452, 455 (10th Cir. 1994).

Moreover, as we admonished this plaintiff before, the parties and the court are

under no obligation to craft legal theories for the plaintiff, nor may they supply

factual allegations to support a   pro se plaintiff’s claim for relief.   See Hall v.

Bellmon , 935 F.2d 1106, 1110 (10th Cir. 1991).

       Although plaintiff in his Fifth Amended Verified Complaint stayed within

the page limits required by the rules, he proceeded to incorporate his First

Amended Complaint, which consisted of over seventy-five pages, as well as a

number of other documents. Plaintiff persists in failing to comply with Fed. R.

Civ. P. 8(a) which requires a “short and plain statement” of the court’s

jurisdiction and the claims showing entitlement to relief, and a demand for

judgment on the relief sought. We review the order of the district court for abuse

of discretion. We find that the district court did not abuse its discretion. Further,


                                            -2-
plaintiff is referred to the previous appeal in this matter in which, in an

unpublished order and judgment, this court admonished plaintiff about his

continued insistence upon filing a “lengthy, conclusory, and poorly drafted

complaint in order to construct a cause of action.”   See Ahmed Abdelsamed v.

Colorado , 13 Fed. Appx. 883, 2001 WL 811684 (10th Cir. July 17, 2001). This

case is merely another chapter in a long history of plaintiff’s inability to comply

with the rules of Rule 8(a). In light of the previous admonitions from this court,

plaintiff is prohibited from filing further actions related to the claims asserted in

these Five Amended Complaints without explicit permission of the district court.

The order of the district court is affirmed for substantially the reasons given by

the magistrate judge and by this court in its previous orders.

                                          ENTERED FOR THE COURT,



                                          Deanell Reece Tacha
                                          Chief Circuit Judge




                                           -3-